           Case: 3:19-cr-00155-jdp Document #: 16 Filed: 11/06/19 Page 1 of 1

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA

                V.


AUSTIN L. HEDGES,

                              Defendant.



THE GRAND JURY CHARGES:

                                           COUNTl

          On or about October 9, 2019, in the Western District of Wisconsin, the defendant,

                                     AUSTIN L. HEDGES,

knowing he had previously been committed to a mental institution, knowingly and

unlawfully possessed in or affecting commerce the following firearms: a Smith and

Wesson Bodyguard 380 .380 caliber pistol; a CZ (Ceska Zbrojovka) CZ75B 9mm luger

pistol; a Zavasta N-PAP M70 rifle; a Remington 870 Police Magnum 12 gauge shotgun;

a Weatherby Vanguard .300 win mag rifle; a Savage 34 .22LR rifle; and a Springfield

1911-Al .45 caliber pistol, said firearms having previously traveled in and affected

interstate commerce.

                (In violation of Title 18, United States Code, Section 922(g)(4)).

                                             ATRUEBILd;


                                             PRESIDING JUROR

                                             Indictment returned:      11/2 !;_1
                                                                        I    I
     ii

SCOTT C. BLADER
United States Attorney
